Citation Nr: 0328883	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-02 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date of October 1, 1988 for 
special monthly compensation based on the need for regular 
aid and attendance of another person.  

2.  Entitlement to an effective date of January 1, 1980 for 
special monthly compensation based on incomplete paraplegia.

3.  Entitlement to an effective date of January 1, 1980 for 
special monthly compensation based on loss of use of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  

In his March 2001 substantive appeal the veteran requested a 
personal hearing at the RO before a Veterans Law Judge.  In 
January 2003 the veteran withdrew his request for a personal 
hearing.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).
The Board notes that the VBA AMC has not provided the veteran 
notice of the provisions of the VCAA.  The evidence also 
shows the VBA AMC has not considered the claim under the 
provisions of the VCAA.  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that 38 
C.F.R. § 19.9(a)(2)(ii), which provides "no less than 30 
days to respond to notice," is contrary to 
38 U.S.C. § 5103(b).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC musr review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra, as 
well as 38 U.S.C.A. §§  5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim an 
dinform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio, supra.  A record of 
his notification must b eincorporated 
into the claims file.

3.  The VBA AMC should conduct any 
development/action brought about by the 
veteran's response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


